Title: From Abigail Smith Adams to Mercy Otis Warren, 9 March 1807
From: Adams, Abigail Smith
To: Warren, Mercy Otis



my Dear Mrs Warren
Quincy March 9th 1807

To your kind and friendly Letter I fully designd an immediate replie, but a Severe attack of a rheumatick complaint in my Head has confined me to my Chamber for Several weeks and renderd me unable to hold a pen. tho recovering from it, my head Still feels crakd: Shatterd I am Sure it is—you will therefore pardon any inaccuracy I may commit. my Health which you so kindly inquire after, has been better for two years past, than for many of those which preceeded them. I am frequently reminded that here I have no abiding place. I bend to the blast. it passes over for the present and I rise again.
your Letter my dear Madam written So much in the Stile of Mrs Warrens ancient Friendship, renewed all those Sensations which formerly gave me pleasure, and from which I have derived sincere and durable gratification, and I anticipate a Still closer and more cordial union in the World of Spirits to which we are hastning, when these earthly tabernacles Shall be moulderd into Dust.
If we were to count our years by the revolutions we have witnessed, we might number them with the Antediluvians, so rapid have been the changes; that the mind tho fleet in its progress, has been outstriped by them—and we are left like Statues gazing at what we can neither fathom, or comprehend.
you inquire what does mr Adams think of Napolean? If you had asked Mrs Adams, She would have replied to you in the words of Pope.
If plagues and Earthquakes, break not heavens design
why then a Borgia or a Napoline?
I am Authorized to replie to your question, What does mr Adams think Napoleon was made for? “My answer Shall be as prompt and frank as her question. Napoleons Maker alone can tell all he was made for. in general Napoleon was, I will not Say made, but permitted for a cat o nine tails, to inflict ten thousand lasshes upon the back of Europe as divine vengeance for the Atheism Infidelity Fornications, Adulteries Incests and Sodomies, as well as Briberies Mobberies Murders Thefts Intrigues and fraudelent Speculations of her inhabitants—and if we are far enough advanced in the career—and certainly we have progressd very rapidly—to whip us for the Same crime’s—and after he has answerd the end he was made, or permitted for, to be thrown into the fire—now I think I have meritted the answer from Mrs Warren which She has promised me to the Question, What was Napoleon made for?”
May I ask mrs Warren in my turn—what was col Burr made for? and what can you make of him or his projects? enveloped in as many Mystery as Mrs Ratcliffs castle of udolphus? how he mounted to power we know, and a faithfull historic page ought to record, and after he had answerd the end for which he was permitted, we know how he fell. what is yet left for him to perform, time must unveil.
I thank you my dear Madam for your inquiries after my Daughter—She was well a few days Since—She had Letters from her Son dated in Nov’br he was then at Trinidad where he expected to pass the winter, a don Quixot expedition which could never have met with his Grandfathers or my assent or consent, if it had been known to us before he had Saild. it has been a source of much anxiety to us, and to his Mother.
I cannot close this Letter without droping a Sympathizing tear with you over the remains of your beloved Neice, and my valued Friend. She was from her Youth all that was amiable Lovely and good, the youthfull companion of my daughter. I always saw her with pleasure, and parted from her with regreet. She was endeard to me by the misfortunes of her youth to which from her Strong Sensibility, and dutifull affection, I was frequently made the depositary of her Sorrow and tears. She always exprest for me a Sincere Regard—when I learnt her new engagement, knowing the Delicate State of her Health, I feard She might find it too arduous for her, but her companion She had long known, esteemd and valued as his many virtues deserved
Heaven Spared her to act well the Mothers part towards her Sons, to whom She devoted herself and having reared them to Manhood, for wise ends which we cannot comprehend—took her out of Life—what can we Say, but that the ways of Heaven are dark and intricate—
I pray you to present mr Adamss and my regards to Gen’ll Warren—we both of us rejoice to hear that he enjoys So much health at his advanced period of Life. we Shall always be happy to hear of the welfare of Friends whom we have loved from our early years and with Whom we have past many, very many Social hours of pleasing converse, in unity of Bond and Spirit.
with Sincere Regard / I Subscribe Your Friend
Abigail Adams